Citation Nr: 1436874	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  11-28 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include secondary to service-connected coronary artery disease.  

2.  Entitlement to an effective date earlier than July 1, 2011, for adding a spouse as a dependent.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from June 1968 to April 1972.  

In July 2010, the Board denied service connection for erectile dysfunction secondary to service-connected post traumatic stress disorder (PTSD).  

These matters come before the Board of Veterans' Affairs (Board) on appeal from a June 2011 action by the RO that added the Veteran's spouse as a dependent; effective from July 1, 2011, and an October 2011 RO decision that denied service connection for erectile dysfunction secondary to service-connected coronary artery disease (CAD).  The Board remanded the appeal for additional development in March 2014.  


FINDINGS OF FACT

1.  There is no probative or competent medical evidence that the Veteran's erectile dysfunction is causally or etiologically related to, or aggravated by his service-connected coronary artery disease or the medications taken for the heart disorder.  

2.  The Veteran did not respond to the RO's January 2007 request for submission of a Declaration of Status of Dependents, and did not submit the requested information until June 17, 2011.  

3.  In June 2011, the RO assigned an effective date of July 1, 2011, for the addition of the Veteran's spouse as a dependent.  

4.  There is no legal basis for the assignment of an effective date earlier than July 1, 2011, for the addition of the Veteran's spouse as a dependent.  



CONCLUSIONS OF LAW

1.  The Veteran does not have erectile dysfunction that is proximately due to, the result of, or aggravated by his service-connected coronary artery disease or any associated prescribed medications.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2013).  

2.  The criteria for an effective date earlier than July 1, 2011, for the addition of the Veteran's spouse as a dependent have not been met.  38 U.S.C.A. §§ 5101, 5103A, 5107(f), 5110(a), 5110 (West 2002); 38 C.F.R. §§ 3.1(p)(r), 3.4(b)(2), 3.109, 3.151(a), 3.158, 3.159, 3.401(b) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in August 2011.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

Furthermore, based on the communications sent to the Veteran and his attorney over the course of this appeal, he has shown actual knowledge of the evidence that he is required to submit in this case.  Based on the Veteran's contentions as well as the communications provided to him by VA, it is reasonable to expect that he understands what is needed to prevail on his claim.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and all VA and private medical records have been obtained and associated with his Virtual (VBMS) electronic medical records.  The Veteran was examined by VA during the pendency of this appeal and was afforded an opportunity for a personal hearing, but declined.  The Board finds that the VA examinations, collectively, were comprehensive in scope, included a discussion and analysis of the Veteran's medical history and current findings, and provided sufficient information to render a fair and impartial determination on the merits of the issue on appeal.  

Finally, the case has been subject to a prior Board remand.  The RO has associated all available treatment records with the Veteran's Virtual (VBMS) electronic records folder and obtained adequate medical examinations and opinions.  As such, the Board finds that the agency of RO has substantially complied with the March 2014 remand orders and that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection - In General

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

An alternative method of establishing the second and third Shedden/Caluza elements for a chronic disability listed under 38 C.F.R. § 3.309(a), is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013); see also, Barr v. Nicholson, 21 Vet. App. 303 (2007); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition listed under 38 C.F.R. § 3.309(a) was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  


Erectile Dysfunction

The Veteran does not claim, nor do the STRs show any complaints, treatment, abnormalities or diagnosis for ED in service or until some 30 years after service.  Rather, the Veteran contends that service connection should be established for erectile dysfunction (ED) secondary to his service-connected CAD, to include the medications he takes for his service-connected heart disease.  

Regarding the Veteran's contentions, while he is competent to describe the symptoms he has experienced, the etiology of his ED may not be diagnosed via lay observation alone, as this involves a complex medical matter, and the Veteran is not shown to have the expertise to provide a complex medical opinion concerning the nature or etiology of the claimed disability.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue of whether the claimed disability is due to a service-connected disability, this question falls outside the realm of common knowledge of a lay person.  See Jandreau, at 1377 n.4 (Fed. Cir. 2007).  

Following receipt of his claim in July 2011, the Veteran was examined by VA in August 2011 to determine the etiology of his ED.  At that time, the Veteran reported that he had ED for about 10 years and that he was first diagnosed with CAD in 2004.  The Veteran reported that his heart disease was discovered when he developed chest pains and shortness of breath after he was prescribed Viagra for his ED, and that he underwent coronary artery bypass graft (CABG) in 2004.  The examiner noted that the Veteran's ED was present for three to four years prior to being diagnosed with CAD, and that his heart disease was essentially asymptomatic without angina and an ejection fraction of 70.  The examiner opined that it was less likely than not that the Veteran's ED was due to or caused by his service-connected CAD.  The examiner commented that while various organic conditions may interfere with the ability to obtain full erection, the Veteran suffered from ED for several years prior to the onset of cardiac symptoms, and that it was less likely than not that his pre-existing ED was related to his CAD.  

In an addendum report, dated October 2011, the VA examiner stated that it was less likely than not that the Veteran's pre-existing ED was caused or aggravated by his service-connected CAD.  

In May 2012, the claims file was reviewed by another VA physician for an opinion as to whether the Veteran's ED was aggravated by the medications taken for his service-connected heart disease.  The examiner reviewed the medical literature for each of the Veteran's medications and noted that only one (Coreg), was known to have an adverse effect, estimated at one to 10 percent incidence of impotence.  The examiner stated that "it appears at least as likely as not that [the Veteran's] use of Coreg is contributing to his erectile dysfunction as this causes a 1 to 10% incidence of impotence."  However, the examiner then stated that "there was no evidence to suggest aggravation."  

In June 2012, the RO returned the claims file to the May 2012 VA examiner for clarification of his opinion.  The examiner noted that the medical literature showed a small increased incidence of erectile dysfunction from use of Coreg.  The examiner also noted that there are many complicating and contributing factors to the development of ED and that it is impossible to separate them all out or determine exact causation.  However, in this case, the Veteran's ED was present for several years prior to being diagnosed with CAD and started on Coreg.  The examiner opined, that it was less likely than not that the Veteran's ED was caused by his heart disease, and that there was less than a 50 percent chance that Coreg contributed to his ED.  

In this case, the only nexus opinions of record are not supportive of the Veteran's  claim.  Furthermore, the Veteran has not presented any competent medical evidence showing a nexus between his ED and his service-connected heart disease.  While the Veteran submitted web articles on the subject of heart disease and ED, the articles described a cause and effect relationship of heart disease and treating medications on blood flow that may in turn cause ED.  In the instant case, however, the Veteran's ED, which he described as impotence when he first reported it in 2004, preceded the onset of his heart disease by some three to four years.  

Further, the VA examiners who evaluated the Veteran's claim, considered his complete medical history, including all of his medications for heart disease and found that it was less likely than not that his ED was due to or aggravated by his service-connected CAD or any of his heart medications.  As noted above, only one of the Veteran's heart medications had a small increased incidence for ED.  Again, however, the Veteran's ED was present for several years before he was started on any heart medications.  Therefore, the examiners found no evidence to support a direct cause and effect relationship.  As pointed out by the June 2012 VA examiner, there are many complicating and contributing factors for the development of ED, and that it is impossible to separate them all out and determine exact causation.  Based on the evidence in this case, however; the examiner's concluded that it was less likely than not that the Veteran's ED was related to, or aggravated by his service-connected heart disease or any of his heart medications.  Furthermore, the Veteran has not presented any competent medical evidence to rebut these opinions.  

Under the circumstances, the Board finds that the Veteran's belief that his ED is related to his service-connected heart disease is of little probative value.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); see also, Voerth v. West, 13 Vet. App. 117, 119 (1999) (unsupported by medical evidence, a claimant's personal belief, no matter how sincere, is not probative of a nexus to service).  Accordingly, the Board declines to assign the Veteran's assertions any evidentiary weight.  

In the absence of competent and probative medical evidence showing that the Veteran's ED is due to or aggravated by his service-connected heart disease, the Board finds that the preponderance of the evidence is against the claim.  

Earlier Effective Date

VA regulations provide, in pertinent part, that awards of pension or compensation payable to or for a Veteran, in this case, additional compensation for a dependent spouse, will be the latest of the following dates: (1) date of claim, which means date of marriage, or birth of his or her child, or adoption of a child, if the evidence of the event is received within one year of the event; otherwise, date notice is received of the dependent's existence, if evidence is received within one year of VA's request.  (2) Date dependency arises.  (3) Effective date of the qualifying disability rating provided evidence of dependency is received within one year of notification of such rating action.  See 38 C.F.R. § 3.401(b).  

In this case, the Veteran was granted an increased rating to 30 percent for post traumatic stress disorder (PTSD) by rating action in January 2007, which increased his combined rating from 10 percent to 30 percent; effective from September 22, 2005.  The Veteran was notified of this decision by letter dated in January 2007.  He was also advised that the information he had provided VA concerning his dependents was incomplete and that additional information was needed before any additional benefits for his dependent(s) could be paid.  See 38 C.F.R. § 3.4(b)(2).  The Veteran was instructed to complete the enclosed VA Form 211-686c, "Declaration of Status of Dependents" and to return the document to VA.  The letter advised the Veteran that if the requested information was not received within one year from the date of the letter, any additional payments payable to him for his dependents could only be paid from the date of receipt of the information.  

Although additional correspondence (and claims) was received from the Veteran subsequent to the date of the notification letter, he did not return the Declaration of Status of Dependents document or provide VA with the requested information until June 2011.  Because the requested information was not received by VA within one year of the RO's request, the payment of additional compensation for a dependent can not be made prior to July 1, 2011.  38 C.F.R. § 3.401(b).  

In this case, the Veteran does not contend or otherwise argue that he returned the Declaration of Status of Dependents form or that he provided VA with the requested information within one year of the notification letter.  Rather, it is argued that all of the requested information could have been gleaned from the various medical reports and other documents already of record, and that returning the VA Form 211-686c was merely pro-forma.  

Regarding the Veteran's contentions, while, in his case, the requested information may have been obtained upon circumspect review of all the documents in his claims file, the purpose of the Declaration of Status of Dependents is to ensure that VA has an up-to-date record of all dependents.  The Veteran does not claim that he did not receive the notification letter, nor has he offered any explanation as why he did not return the completed form.  

The provisions of the law governing effective date of awards of additional compensation for dependents are clear and unambiguous.  The effective date for an award additional compensation for dependents is the date notice is received of the dependent's existence, if evidence is received within one year of VA's request; or, the effective date of the qualifying disability rating, provided evidence of dependency is received within one year of notification of such rating action.  See 38 C.F.R. § 3.401(b).  Here, the Veteran did not provide VA with the requested information within one year of the January 2007 rating decision that assigned a 30 percent rating for his PTSD, or within one year of the RO's request for said information.  

Here, the RO assigned an effective date of July 1, 2001, the date of receipt of the Veteran's Declaration of Status of Dependents, which is the earliest date allowable under the applicable criteria discussed above.  38 C.F.R. § 3.401(b).  Consequently, the Board concludes that it has no alternative but to find that the Veteran's claim for an effective date earlier than that allowable by law lacks legal merit and must be denied.  Accordingly, the appeal is denied.  

							CONTINUED ON NEXT PAGE

ORDER

Service connection for erectile dysfunction secondary to service-connected coronary artery disease is denied.  

Entitlement to an effective earlier than July 1, 2011, for adding a spouse as a dependent is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


